DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Claims 1, 5, 6, 13, 14, and 21 were amended. Claims 1-10, 12-18, and 20-23 are pending.
Applicant’s amendment overcomes the previous objections to claims 1, 5, and 13.
Applicant’s amendment overcomes the previous grounds of rejection under 35 USC 103; however, upon further consideration, new grounds of rejection under 35 USC 103 are presented herein.

Response to Arguments
	Applicant’s arguments filed 08/27/2021 have been fully considered, but are either moot in view of the new grounds of rejection necessitated by amendment, or are not persuasive.

	Applicant’s arguments related to the combination of Robles, To and Hosoi on pages 8-10 are moot in view of the new grounds of rejection necessitated by amendment.

Applicant further argues on page 11 “it is not apparent how claim 14 would be obvious to a person of ordinary skill in the art if it requires 4 disparate references to arrive at the claimed invention, with 3 of those references having nothing to do with a device manufacturing process involving processing a portion of a design layout onto a substrate”. Examiner respectfully disagrees. In response to applicant's argument that the examiner has combined an excessive number of references, reliance on a large number of references in a rejection does not, without more, weigh against the obviousness of the claimed invention.  See In re Gorman, 933 F.2d 982, 18 USPQ2d 1885 (Fed. Cir. 1991). As to the argument that the references have nothing to do with a device manufacturing process involving processing a portion of a design layout onto a substrate, the claim recites a method for performing image classification in a 

Applicant further argues on page 11 that the rejection uses the claim as a blueprint. Examiner respectfully disagrees. In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).

Applicant further argues on page 11 that the Office Action does not identify any failing of Robles’ method that would need to be remedied by the secondary references. Examiner respectfully disagrees. In the office action, the motivation to combine the references is clearly articulated. If Applicant disagrees with the articulated rationale, this should be addressed specifically.

Applicant argues on page 12 that it would not be obvious to use different resolutions as taught by Aksoy because this could potentially destroy the integrity of the original image in the copy. Examiner respectfully disagrees. Using a different resolution of a photo does not require destruction of the original copy as appears to be implicit in Applicant’s argument. As indicated in the office action, the use of multiple resolutions may allow for different details to be ascertained. 

	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 1-2, 4-10 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over “Robles” (US 2013/0031522 A1) in view of “Wilson” (US 2010/0014755 A1).

	Regarding claim 1, Robles teaches
	A method to improve a process involving imaging a portion of a design layout onto a substrate using a lithographic projection apparatus, the method comprising: (The claim language related to improving a process appears to be a statement of an intended use of the method. Nevertheless, Robles contemplates using the system/product/method described therein in the context of lithography in the Background. In particular, the background describes using the method to detect hotspots.)
	…generating a set of training examples comprising the [not necessarily perturbed] target features and an indication as to whether each of the [not necessarily perturbed] target features is deemed the same as the target feature, ([0039] describes a training set which includes samples along with class labels (y), which could simply indicate whether or not a hotspot is present. A hotspot is a location in a design where layout geometries will be printed with dimensions over or below specified 
	…training, by a hardware computer, one or more machine learning models with the set of training examples,([0039-0042, 0053-0060] describe training and calibrating a model to perform hotspot detection. [0022] describes various implementations which use computers.)
	the one or more machine learning models configured to classify features in the portion of the design layout into at least two classes: being deemed the same as the target feature, and being deemed different from the target feature.  ([0049-0051] describes using the classifier for performing hotspot detection. [0022] describes various implementations which use computers.)
	Robles does not appear to explicitly teach
	generating a plurality of perturbed target features from a target feature by applying a perturbation thereto, the perturbation including one or more selected from: skewing, warping, distorting, flipping, removing a portion thereof, or adding a portion thereof;
	…generating a set of training examples comprising the perturbed target features and an indication as to whether each of the perturbed target features is deemed the same as the target feature, the set of training examples including at least one indication that a perturbed target feature is deemed not the same as the target feature; and
	However, Wilson—directed to analogous art—teaches
	generating a plurality of perturbed target features from a target feature by applying a perturbation thereto, the perturbation including one or more selected from: skewing, warping, distorting, flipping, removing a portion thereof, or adding a portion thereof; (Abstract describes performing image classification by segmenting an image into multiple segments. Figure 1 provides an overview of the training method. In particular, at steps 102-104, the image is divided into regions with labels assigned to each region and a grid is imposed on the image. At step 108, described at [0028], features are extracted from each grid cell. The original image corresponds to the target feature. A feature extracted from a cell is a perturbed feature of the image as it involves removing the non-cell portion of the image and extracting features from the cell which remains.)
	…generating a set of training examples comprising the perturbed target features and an indication as to whether each of the perturbed target features is deemed the same as the target feature, the set of training examples including at least one indication that a perturbed target feature is deemed not the same as the target feature; and (At step 106, each cell is given a label and different cells may receive different labels. At steps 108 features are extracted from each grid cell. These, along with the labels are used to form a training set as described at [0028]. [0027-0028] indicates that different cells may receive different labels based on the position of each cell in the labeled subimages. In the combination with Robles, Robles teaches the classes being hotspot (i.e., not the same) or no hotspot (i.e., the same). When applying the segmentation technique taught by Wilson, Wilson teaches that different grid cells may receive different labels. That is, in the combination, a portion of the image in which a hotspot is not present would be labeled no hotspot (i.e., the same) and a portion of the image in which a hotspot was present would be labeled as hotspot (i.e., not the same).)
	Robles and Wilson are analogous art because both are directed to image classification. Wilson indicates at [0017] that applications of the techniques described therein are not limited to one particular image application. It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to which the invention pertains to modify Robles to perform the image segmentation method taught by Robles as described above because image segmentation simplifies or changes the representation of an image into something that is more meaningful and easier to analyze and allows for the location of objects in the image as described at [0002]. The image segmentation technique taught by Wilson provides more robust segmentation results as described at [0004] and allows for flexible implementation which allows for a further improvement in accuracy when combined with multiple machine learning techniques as described at [0035].

	Regarding claim 2, the rejection of claim 1 is incorporated herein. Furthermore, Robles teaches
	further comprising classifying, using the one or more machine learning models, features in the portion of the design layout, wherein classifying the features is based on a first pixelated image of the features, the first pixelated image having a first resolution. ([0049-0051] describes 

	Regarding claim 4, the rejection of claim 1 is incorporated herein. Robles does not appear to explicitly teach, but Wilson teaches
	wherein the perturbation includes resizing the target feature, shifting the target feature, removing a portion of the target feature, adding a portion to the target feature, or any combination selected therefrom. ; (Abstract describes performing image classification by segmenting an image into multiple segments. Figure 1 provides an overview of the training method. In particular, at steps 102-104, the image is divided into regions with labels assigned to each region and a grid is imposed on the image. At step 108, described at [0028], features are extracted from each grid cell. The original image corresponds to the target feature. A feature extracted from a cell is a perturbed feature of the image as it involves removing the non-cell portion of the image and extracting features from the cell which remains.)
	It would have been obvious to a person having ordinary skill in the art before the time of the effective filing date of the claimed invention to have performed this combination for the reasons given above with respect to claim 1.

	Regarding claim 5, the rejection of claim 1 is incorporated herein. Furthermore, Robles teaches
	wherein at least one of the one or more machine learning models is non-probabilistic, or wherein at least one of the one or more machine learning models is a support vector machine, or wherein at least one of the one or more machine learningClient Reference No.: 2014P00088WOUS models has a non-linear kernel.  ([0040] describes using a support vector machine, which is a non-probabilistic model. [0042] also shows using a non-linear kernel (exp(-gamma||x_i-x_j||)).)
	
	Regarding claim 6, the rejection of claim 1 is incorporated herein. Furthermore, Robles teaches
	wherein at least one of the one or more the machine learning models has a Gaussian radial basis kernel or a histogram intersection kernel.  ([0042] shows a Gaussian radial basis kernel.)

	Regarding claim 7, the rejection of claim 2 is incorporated herein. Furthermore, Robles teaches
	wherein classifying the features comprises classifying a portion of the first pixelated image in a sliding window.  ([0045] describes using a sliding window.)

	Regarding claim 8, the rejection of claim 7 is incorporated herein. Furthermore, Robles teaches
	further comprising shifting the sliding window.  ([0045] describes the sliding window scanning through the context window. That is, the sliding window is shifted.)

	Regarding claim 9, the rejection of claim 8 is incorporated herein. Furthermore, Robles teaches
	wherein the perturbation includes shifting the target feature, and wherein the sliding window is shifted by an amount equal to or smaller than an amount of shifting in the perturbation.  ([0009] describes determining a context window. The context window may differ in their horizontal positions by a size of a sliding window. Figure 4 shows the sliding window being moved around the context window in increments equal to the size of the sliding window. Together, these imply that the perturbation shift may be equal to the sliding window shift.)

	Regarding claim 10, the rejection of claim 2 is incorporated herein. Furthermore, Robles teaches 
	wherein classifying the features is further based on a second pixelated image of the features, the second pixelated image having a second resolution higher than the first resolution.  ([0060] describes using two levels which may involve context windows of different sizes. [0045-0046] indicates that there is a tradeoff between resolution and vector dimension. Consequently, a person of ordinary skill in the art would recognize that when different sizes of context windows are used, different resolutions may be used.)

	Regarding claim 12, the rejection of claim 1 is incorporated herein. Robles does not appear to explicitly teach, but Wilson teaches
	further comprising applying an adjustment of the target feature to those of the features classified as being deemed the same as the target feature. ; (Abstract describes performing image 
	It would have been obvious to a person having ordinary skill in the art before the time of the effective filing date of the claimed invention to have performed this combination for the reasons given above with respect to claim 1.

	Claim 13 is substantially similar to claim 1 and is rejected with the same rationale in view of Robles teaching an embodiment as a computer program product at [0054].

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over “Robles” (US 2013/0031522 A1) in view of “Wilson” (US 2010/0014755 A1), further in view of “Silver” (US 6,836,567 B1)

	Regarding claim 3, the rejection of claim 2 is incorporated herein. The combination of Robles and Wilson does not appear to explicitly teach, but Silver teaches
	further comprising generating the first pixelated image by applying a low pass filter to the features.  (Column 12, lines 65 through column 13, line 20 describes applying a low pass filter to an image. This is used in the context of identifying patterns and matching in an image subset (Abstract)).
	It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to which the invention pertains to modify the combination of Robles and Wilson to apply a low-pass filter as taught by Silver because this allows for the attenuation of fine details as described by Silver at column 12, line 65 through column 13 line 20.

Claims 14-18 and 20-23 are rejected under 35 U.S.C. 103 as being unpatentable over “Robles” (US 2013/0031522 A1) in view of “Wilson” (US 2010/0014755 A1), and further in view of “Aksoy” (Multi-resolution Segmentation and Shape Analysis for Remote Sensing Image Classification).

	Regarding claim 14, Robles teaches
	A feature recognition method for a device manufacturing process involving processing a portion of a design layout onto a substrate, the method comprising: (The claim language related to improving a process appears to be a statement of an intended use of the method. Nevertheless, Robles contemplates using the system/product/method described therein in the context of lithography in the Background. In particular, the background describes using the method to detect hotspots.)
	……generating a set of training examples comprising the [not necessarily perturbed] features and an indication as to whether each of the [not necessarily perturbed] features is deemed the same as the target feature, ([0039] describes a training set which includes samples along with class labels (y), which could simply indicate whether or not a hotspot is present. A hotspot is a location in a design where layout geometries will be printed with dimensions over or below specified threshold values (see [0002]). So, a determination that a location has a hotspot is a determination that it is “the same” (non-hotspot) or not “the same”( hotspot) as a target.)
	…training, by a hardware computer, one or more machine learning models with the set of training examples,([0039-0042, 0053-0060] describe training and calibrating a model to perform hotspot detection. [0022] describes various implementations which use computers.)
	the one or more machine learning models configured to classify features in the portion of the design layout into at least two classes: being deemed the same as the target feature, and being deemed different from the target feature.  ([0049-0051] describes using the classifier for performing hotspot detection. [0022] describes various implementations which use computers.)
	Robles does not appear to explicitly teach
	generating a plurality of perturbed target features from a target feature by applying a perturbation thereto, the perturbation including one or more selected from: skewing, warping, distorting, flipping, removing a portion thereof, or adding a portion thereof;
	…generating a set of training examples comprising the perturbed target features and an indication as to whether each of the perturbed target features is deemed the same as the target feature, the set of training examples including at least one indication that a perturbed target feature is deemed not the same as the target feature; and
	However, Wilson—directed to analogous art—teaches
	generating a plurality of perturbed target features from a target feature by applying a perturbation thereto, the perturbation including one or more selected from: skewing, warping, distorting, flipping, removing a portion thereof, or adding a portion thereof; (Abstract describes performing image classification by segmenting an image into multiple segments. Figure 1 provides an overview of the training method. In particular, at steps 102-104, the image is divided into regions with labels assigned to each region and a grid is imposed on the image. At step 108, described at [0028], features are extracted from each grid cell. The original image corresponds to the target feature. A feature extracted from a cell is a perturbed feature of the image as it involves removing the non-cell portion of the image and extracting features from the cell which remains.)
	…generating a set of training examples comprising the perturbed target features and an indication as to whether each of the perturbed target features is deemed the same as the target feature, the set of training examples including at least one indication that a perturbed target feature is deemed not the same as the target feature; and (At step 106, each cell is given a label and different cells may receive different labels. At steps 108 features are extracted from each grid cell. These, along with the labels are used to form a training set as described at [0028]. [0028] indicates that different cells may receive different labels. In the combination with Robles, Robles teaches the classes being hotspot (i.e., not the same) or no hotspot (i.e., the same). When applying the segmentation technique taught by Wilson, Wilson teaches that different grid cells may receive different labels. That is, in the combination, a portion of the image in which a hotspot is not present would be labeled no hotspot (i.e., the same) and a portion of the image in which a hotspot was present would be labeled as hotspot (i.e., not the same).)

	The combination of Robles and Wilson does not appear to explicitly teach
	wherein the set of training examples includes perturbed target features processed to be at a plurality of different resolutions;
	However, Aksoy, directed to image classification, teaches
	wherein the set of training examples include perturbed target features processed to be at a plurality of different resolutions; (Abstract describes performing image classification based on multiple representations of an image at different resolutions. Section II describes the multi-resolution analysis in further detail. Section VI indicates that the multi-resolution data is used to train a classifier (i.e., the features processed to be at different resolutions are part of a training set).)
	It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to which the invention pertains to modify the combination of Robles and Wilson to use multi-resolution analysis as taught by Aksoy and described above because analyzing different resolutions allows for the capture of different details inherently found in different structures as described by Aksoy in the Abstract. 

	Claims 15-18 and 20 are substantially similar to claims 7, 2, 10, 4, and 12, respectively, and are rejected with the same rationale in view of the rejection of claim 14.

	Claim 21 is substantially similar to claim 14 and is rejected with the same rationale in view of Robles teaching an embodiment as a computer program product at [0054].
	
	Claim 22 is substantially similar to claim 10 and is rejected with the same rationale in view of the rejection of claim 21. 

.
		
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Sharma (US 2017/0032285 A1) – Abstract describe classifying images. See especially feature extraction described at [0035-0037], which appears similar to perturbations performed by the claims. 
Chiang (US 2014/0358830 A1) – Abstract describes using machine learning to perform lithographic hotspot detection. A potential primary reference if the Robles reference were overcome.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Markus A Vasquez whose telephone number is (303)297-4432.  The examiner can normally be reached on Monday to Friday 9AM to 4PM MT.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Li Zhen can be reached on (571) 272-3768.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/M.A.V./Examiner, Art Unit 2121                                                                                                                                                                                                        



/Li B. Zhen/Supervisory Patent Examiner, Art Unit 2121